DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/971,622, filed on August 20, 2020.  In response to Examiner’s Non-Final Rejection of February 17, 2022, Applicant on June 17, 2022, amended claims 1-3, 6, 12, 13 and 22. Claims 1-24 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on June 17, 2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 


The 35 U.S.C. 101 rejection of claims 1-24 are hereby withdrawn pursuant to Applicant's arguments and amendments. 


The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claim 1, 2, 12 and 22. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-5.


Response to Arguments
Applicant's Arguments/Remarks filed June 17, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed June 17, 2022.

Regarding the 35 U.S.C. 103 rejection, Applicant states the combination of references also appears silent regarding generate a set of fulfillment instructions and a set of record creation instructions based on the operational state of the component, the set of fulfillment instructions including instructions executable by an enterprise resource planning system to automatically place an order for a replacement hardware component of the electronic device as recited in claim 1. Unlike Applicant's claim 1, the combination of references appears to generally report errors or recommended configurations for a device to a user of the device. There is nothing in the combination of references to suggest the set of fulfillment instructions including instructions executable by an enterprise resource planning system to automatically place an order for a replacement hardware component of the electronic device.
Furthermore, the combination fails to discuss transmission of the set of fulfillment instructions to the one or more fulfillment recipient computing devices causes, upon receipt, the one or more fulfillment recipient computing devices to automatically place the order for the replacement hardware component of the electronic device using the set of fulfillment instructions as recited in claim 1. Unlike the combination of references, Applicant's claim 1 transmit[s] the set of record creation instructions to an owner support computing device of the owner and a customer relationship management computing device of a supplier of the electronic device and transmit[s] at least a subset of the set of fulfillment instructions to the one or more fulfillment recipient computing devices. Such a feature does not appear to be discussed in the combination of references.

In response, Examiner respectfully disagrees and finds the Mullin sufficiently teaches the abovementioned limitations. Specifically, Mullin discloses an inventory database that enables the manufacturer server to gauge availability of parts, and even generate work orders. The manufacturer server is adapted to interact with an inventory tracking and control system, material requirement processing (MRP) system, enterprise resource planning (ERP) system, or the like in order to determine availability and requesting of parts (see par. 0101). Additionally, Mullin discloses a content server noting a replacement part is required to resolve a sensed error condition of the monitored device and an event module contacts the manufacturer server which analyzes the error signal and, in light of data in the device instruction and parts database, determines which replacement part is indicated. A work order including a part request is generated and preferably the part is reserved (see par. 0104). Furthermore, Mullin discloses the content server determining maintenance and service needs based on upon the information received, and upon rules delineated in a database. The content server may develops an inventory of items for the technician to take on his route and automatically orders certain items (see par. 0114). Thus, Examiner finds Mullin to be sufficient in teaching the aforementioned limitations because parts can be ordered by the system based on the analysis of received information. Examiner finds for at least these reasons the claims remain rejected under 35 U.S.C. 103 as being unpatentable over the prior art. 

Applicant’s remaining arguments, see pg. 11-16, filed June 17, 2022, with respect to the rejections of claims 1-24 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 




35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. fundamental economic practices) in a specific manner that is necessarily rooted in computer technology and limits the abstract idea of determining fulfillment instructions based on the operational status of an electronic device into the practical application by implementing an enterprise resource planning system to automatically place an order for replacement hardware components based on the set of fulfillment instructions. Thus claim 1 is directed to statutory subject matter under 35 U.S.C. 101. Claims 2, 12 and 22 are eligible for similar reasons as claim 1. Thus claims 1-24 are eligible.










Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin, U.S. Publication No. 2006/0078859 [hereinafter Mullin], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo], and further in view of Farrell, U.S. Patent No. 10,541,051 [hereinafter Farrell].

Referring to Claim 1, Mullin teaches: 
A system for monitoring an electronic device including a sensor array installed in a location (Mullin, [0027]), “electromechanical devices include computer printers, copiers, laboratory analysis devices, and automated manufacturing machinery. It is to be understood that such devices need not be originally manufactured with the sensors, but sensor(s) may be added in order to detect and electronically monitor certain conditions”; (Mullin, [0030]), “Each device 32 has one or more sensors 40 that are adapted to sense certain conditions, including error conditions, of the respective device”, the system comprising:
at least one processor (Mullin, [0030]), “electromechanical devices each include a computer processing unit 42 (CPU)”; (Mullin, [0036]; [0037]);
obtain, via a cloud service platform, a set of sensor data from the sensor array included in the electronic device (Mullin, [0031]), “The electronic interface 44 is customized for the model of electromechanical device, and is configured to receive sensor signals from the device 32 and translate them into a signal format that will be recognized by the content server 30. The electronic interface 44 is especially helpful in devices that are typically not network aware, such as, for example, a device that does have its own CPU or another medium for communicating electronically with the content server 30 in order to communicate sensor signals to the content server 30”; (Mullin, [0091]), “a client/server system in which one or several types devices are monitored remotely”; (Mullin, [0106]); (Mullin, [0030]);
generate a set of fulfillment instructions and a set of record creation instructions based on the operational state of the component, the set of fulfillment instructions including instructions executable by an enterprise resource planning system to automatically place an order for a replacement hardware component of the electronic device component (Mullin, [0101]), “The device instruction and parts database 266 preferably includes extensive information about certain types/models of devices… includes the meanings of sensor codes, etc., and can also include instructional media for delivery to a device client 34. Additionally, however, the instruction and parts database 266 includes detailed technical data about the monitored devices, including parts that may be indicated for replacement upon certain sensed conditions. The inventory database 270 preferably enables the manufacturer server 260 to gauge availability of parts, and even generate work orders for such parts… the manufacturer server 260 is adapted to interact with an inventory tracking and control system, material requirement processing (MRP) system, enterprise resource planning (ERP) system, or the like in order to determine availability of, and requesting, parts”; (Mullin, [0104]), “content server 30 notes that a replacement part is required to resolve a sensed error condition of the monitored device 32. At such time, the event module 60 contacts the manufacturer server 260 and communicates the error signal and a request for further assistance. The customer service module 262 of the manufacturer server 260 analyzes the error signal and, in light of data in the device instruction and parts database 266, determines which replacement part is indicated. The customer service module 262 then accesses the inventory database 270 (or a bridge to an inventory control system) to determine whether the part is available. The customer service module 262 also accesses the technician database 264 to select and schedule an appropriate technician for installation of the part and resolution of the matter. Preferably, a work order including both a part request and technician request are generated; preferably both the part and technician are reserved, and the part is ordered for pick-up by the selected technician”; (Mullin, [0040]-[0041]), “the content server 30 reports certain conditions to the administrative client 36 based upon rules established by the administrative client 36. For example, the content server 30 may make an hourly update of the current condition of each monitored electromechanical device 34, or may automatically generate other reports as desired. In other embodiments, the content server 30 reports conditions to the administrative client 36 only upon occurrence of certain triggering events, such as sensed error conditions, changes in device status, and the like…  Once the error is identified, the event module 60 identifies suitable instructional media to assist a user in correcting the error in order to restore the device to proper operation. The criteria for selecting appropriate instructions is based mainly upon the sensed error, but can also consider other sensed conditions of the device, if relevant. Additionally, the event module 60 can consider aspects of the specific device, such as the localized language associated with the device's location. Thus, the content server 30 will deliver instructional media with appropriate written and audio language aspects”;
transmit at least a subset of the set of fulfillment instructions to the one or more fulfillment recipient computing devices and transmit the set of record creation instructions to an owner support computing device of the owner and a customer relationship management computing device of a supplier of the electronic device (Mullin, [0040]), “the content server 30 reports conditions to the administrative client 36 only upon occurrence of certain triggering events, such as sensed error conditions, changes in device status, and the like…”;  (Mullin, [0065]-[0066]), “the technician client 38 is configured to receive instruction from the content server 30 and to allow the technician to interface with the content server 30 to provide updates, instruction, or the like…the content server 30 may direct instructional media to be delivered to the device client 34 and/or technician client 38”; (Mullin, [0059]), “when a technical need arises, not only can the content server 30 select an appropriate technician to solve the equipment problem, but the content server 30 may schedule the technician's time, notify the technician of the appointment and generate a work order to track the service call. It is to be understood that technicians can also take action, preferably through a technician client that the technician carries with them, to update the content server 30 as to their status.”; (Mullin, [0054]; [0063]; [0086]), 
wherein transmission of the set of fulfillment instructions to the one or more fulfillment recipient computing devices causes, upon receipt, the one or more fulfillment recipient computing devices to automatically place the order for the replacement hardware component of the electronic device using the set of fulfillment instructions (Mullin, [0101]; [0104]); (Mullin, [0114]), “Based upon the information received, and upon rules delineated in a database, the content server 30 determines inventory/restocking needs for each vending machine, as well as other needs, such as maintenance or service. Similarly, the content server may prioritize the order in which vending machines are restocked. Most preferably, the content server constructs a schedule for a technician to restock and service the vending machines according to the priority order, and further considering geographic proximity. Preferably, the server also develops an inventory of items for the technician to take on his route. In a still further embodiment, the content server automatically orders certain items (such as food items)”.
Mullin teaches sensors capable of electronically detecting and communicating certain device conditions (see par. 0027) and administrator authorized only to make changes for specific models and devices directly under that administrator's control (see par. 0092), but Mullin does not explicitly teach:
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor;
input the set of sensor data including the battery capacity metric into a predictive model to determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data, wherein the operational state includes an estimated time to failure metric output by the predictive model;
determine an owner of the electronic device based on a device identifier of the electronic device; and 
determine one or more fulfillment recipient computing devices to receive the set of instructions based on the device identifier and a task associated with set of instructions.

However Asenjo teaches: 
determine an owner of the electronic device based on a device identifier of the electronic device (Asenjo, [0068]), “Device profile 306 contains information that characterizes industrial controller 302, including but not limited to a device identifier (e.g., a model number, serial number, vendor identifier, etc.) and a current configuration of the device (e.g., current firmware version loaded on the device, current operating system, etc.). Customer profile 308 contains information identifying the customer (e.g., owner of industrial controller 302 and associated industrial assets) and relevant customer-specific information such as personnel contact information, the customer's industry, etc.”; 
determine one or more fulfillment recipient computing devices to receive the set of instructions based on the device identifier and a task associated with set of instructions (Asenjo, [0108]), “Device 1604 can provide at least a portion of the data stored in these profiles to the cloud platform using cloud gateway component 210. This data can include, but is not limited to, a device identifier (e.g., device model number), a customer identifier, contact information for the customer (e.g., email addresses for plant personnel who should be notified in the event of a detected upgrade opportunity or configuration recommendation)”; (Asenjo, [0100]; [0105]; [0127]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the administrator access in Mullin to include the determining limitations as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of maintaining accurate and detailed documentation of each customer's devices, assets, and system configurations on cloud storage and generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).
Mullin teaches a content server that includes an event module and administrative module (see par. 0032) and sensors capable of electronically detecting and communicating certain device conditions (see par. 0027), but Mullin does not explicitly teach:
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor; and 
input the set of sensor data including the battery capacity metric into a predictive model to determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data, wherein the operational state includes an estimated time to failure metric output by the predictive model. 

However Farrell teaches: 
memory including instructions that, when executed by the at least one processor (Farrell, [col. 10, ln. 25-33]), “In other embodiments the AMS 10 may include a variety of other components, such as memory storage devices, receivers, transmitters, transceivers, specialized sensors, internet capable components, any other device suitable and known to one of skill in the art. A memory storage device may be configured to store a variety of asset conditions which are monitored by sensors. The memory storage device may be accessed by the processor 14 to determine certain metrics for which the AMS 10 is monitoring”, cause the at least one processor to perform operations to:
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor (Farrell, [col. 8, ln. 45-51]), “A battery charge capacity sensor is electrically coupled to the battery to measure the charge capacity of the battery. During the first thirty (30) days of use of the battery, the battery charge capacity sensor will determine the FCC of the battery when the battery is fully charged. The battery charge capacity sensor will generate a FCC signal containing the FCC data of the battery”; and 
input the set of sensor data including the battery capacity metric into a predictive model to determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data, wherein the operational state includes an estimated time to failure metric output by the predictive model (Farrell, [col. 10, ln. 57-63]), “current battery health may be determined as a ratio of the current FCC divided by the AFCC of a battery. This determination allows for a predictive model for battery health such that, in an embodiment, 6-month and 12-month predictions (or any other increment of time) can be made to enable planning and organization of resources based on accurate, dynamic, data-driven models”; (Farrell, [col. 12, ln. 4-11]), “The AMS 10 described for monitoring and predicting health of the battery provides not only a display of these metrics and data points, but the AMS 10 provides accurate representations of potential fail timelines, predictions for replacement dates based on efficiencies, and predicted health thresholds for a future date”; (Farrell, [col. 8, ln. 45-67]), “… the battery charge capacity sensor will generate a FCC signal containing the FCC data of the battery. A processor 14 will then receive the FCC data… The processor 14 will then retrieve the battery's FCC data and create an average of the FCC data, the average is then assigned to the battery as an AFCC for the battery. The battery's health is then determined by the ratio of the battery's current or most recent FCC to the AFCC that has been assigned to that battery…”; (Farrell, [col. 9, ln. 1-13]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the content server and sensors in Mullin to include the memory and battery limitations as taught by Farrell. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of a battery and workstation monitoring system which can manage, predict, and display the asset health of a plurality of devices within and across a fleet of similar devices (see Farrell col. 2, ln. 24-27).





Referring to Claim 2, Mullin teaches: 
A system for monitoring an electronic device including a sensor array installed in a location (Mullin, [0027]; [0030]), the system comprising:
at least one processor (Mullin, [0030]; [0036]; [0037]);
obtain, via a cloud service platform, a set of sensor data from the sensor array included in the electronic device (Mullin, [0031]), “The electronic interface 44 is customized for the model of electromechanical device, and is configured to receive sensor signals from the device 32 and translate them into a signal format that will be recognized by the content server 30. The electronic interface 44 is especially helpful in devices that are typically not network aware, such as, for example, a device that does have its own CPU or another medium for communicating electronically with the content server 30 in order to communicate sensor signals to the content server 30”; (Mullin, [0091]), “a client/server system in which one or several types devices are monitored remotely”; (Mullin, [0106]); (Mullin, [0030]);
generate a set of instructions based on the operational state of the component, the set of instructions including a the set of fulfillment instructions that include instructions that are executable by an enterprise resource planning system to automatically place an electronic order for a replacement hardware component of the electronic device (Mullin, [0101]), “The device instruction and parts database 266 preferably includes extensive information about certain types/models of devices… includes the meanings of sensor codes, etc., and can also include instructional media for delivery to a device client 34. Additionally, however, the instruction and parts database 266 includes detailed technical data about the monitored devices, including parts that may be indicated for replacement upon certain sensed conditions. The inventory database 270 preferably enables the manufacturer server 260 to gauge availability of parts, and even generate work orders for such parts… the manufacturer server 260 is adapted to interact with an inventory tracking and control system, material requirement processing (MRP) system, enterprise resource planning (ERP) system, or the like in order to determine availability of, and requesting, parts”; (Mullin, [0104]), “content server 30 notes that a replacement part is required to resolve a sensed error condition of the monitored device 32. At such time, the event module 60 contacts the manufacturer server 260 and communicates the error signal and a request for further assistance. The customer service module 262 of the manufacturer server 260 analyzes the error signal and, in light of data in the device instruction and parts database 266, determines which replacement part is indicated. The customer service module 262 then accesses the inventory database 270 (or a bridge to an inventory control system) to determine whether the part is available. The customer service module 262 also accesses the technician database 264 to select and schedule an appropriate technician for installation of the part and resolution of the matter. Preferably, a work order including both a part request and technician request are generated; preferably both the part and technician are reserved, and the part is ordered for pick-up by the selected technician”; (Mullin, [0040]-[0041]), “the content server 30 reports certain conditions to the administrative client 36 based upon rules established by the administrative client 36. For example, the content server 30 may make an hourly update of the current condition of each monitored electromechanical device 34, or may automatically generate other reports as desired. In other embodiments, the content server 30 reports conditions to the administrative client 36 only upon occurrence of certain triggering events, such as sensed error conditions, changes in device status, and the like…  Once the error is identified, the event module 60 identifies suitable instructional media to assist a user in correcting the error in order to restore the device to proper operation. The criteria for selecting appropriate instructions is based mainly upon the sensed error, but can also consider other sensed conditions of the device, if relevant. Additionally, the event module 60 can consider aspects of the specific device, such as the localized language associated with the device's location. Thus, the content server 30 will deliver instructional media with appropriate written and audio language aspects”; 
transmit the set of instructions to the recipient computing device (Mullin, 0092]); (Mullin, [0104]), “The customer service module 262 also accesses the technician database 264 to select and schedule an appropriate technician for installation of the part and resolution of the matter… The technician preferably receives instruction via the technician client 274 in replacing the part and resolving the error with the monitored device 32. In some embodiments, the device client 34 can be used in lieu of a technician client 274”; and 
transmit the set of fulfillment instructions to one or more fulfillment recipient computing devices, wherein, upon receipt, the one or more fulfillment recipient computing devices automatically place the electronic order for the replacement hardware component of the electronic device using the set of fulfillment instructions (Mullin, [0040]), “the content server 30 reports conditions to the administrative client 36 only upon occurrence of certain triggering events, such as sensed error conditions, changes in device status, and the like…”;  (Mullin, [0065]-[0066]), “the technician client 38 is configured to receive instruction from the content server 30 and to allow the technician to interface with the content server 30 to provide updates, instruction, or the like…the content server 30 may direct instructional media to be delivered to the device client 34 and/or technician client 38”; (Mullin, [0059]), “when a technical need arises, not only can the content server 30 select an appropriate technician to solve the equipment problem, but the content server 30 may schedule the technician's time, notify the technician of the appointment and generate a work order to track the service call. It is to be understood that technicians can also take action, preferably through a technician client that the technician carries with them, to update the content server 30 as to their status.”; (Mullin, [0054]; [0063]; [0086]).
Mullin teaches sensors capable of electronically detecting and communicating certain device conditions (see par. 0027) and administrator authorized only to make changes for specific models and devices directly under that administrator's control (see par. 0092), but Mullin does not explicitly teach:
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor;
input the set of sensor data including the battery capacity metric into a predictive model to determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data, wherein the operational state includes an estimated time to failure metric output by the predictive model; and 
determine a recipient computing device to receive the set of instructions based on a device identifier of the electronic device and a task associated with set of instructions.

However Asenjo teaches: 
determine a recipient computing device to receive the set of instructions based on a device identifier of the electronic device and a task associated with set of instructions (Asenjo, [0068]; [0108]; [0100]; [0105]; [0127]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the administrative access in Mullin to include the determining limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of maintaining accurate and detailed documentation of each customer's devices, assets, and system configurations on cloud storage and generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).
Mullin teaches a content server that includes an event module and administrative module (see par. 0032) and sensors capable of electronically detecting and communicating certain device conditions (see par. 0027), but Mullin does not explicitly teach:
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor; and 
input the set of sensor data including the battery capacity metric into a predictive model to determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data, wherein the operational state includes an estimated time to failure metric output by the predictive model.
However Farrell teaches: 
memory including instructions that, when executed by the at least one processor (Farrell, [col. 10, ln. 25-33]), “In other embodiments the AMS 10 may include a variety of other components, such as memory storage devices, receivers, transmitters, transceivers, specialized sensors, internet capable components, any other device suitable and known to one of skill in the art. A memory storage device may be configured to store a variety of asset conditions which are monitored by sensors. The memory storage device may be accessed by the processor 14 to determine certain metrics for which the AMS 10 is monitoring”, cause the at least one processor to perform operations to:
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor (Farrell, [col. 8, ln. 45-51]), “A battery charge capacity sensor is electrically coupled to the battery to measure the charge capacity of the battery. During the first thirty (30) days of use of the battery, the battery charge capacity sensor will determine the FCC of the battery when the battery is fully charged. The battery charge capacity sensor will generate a FCC signal containing the FCC data of the battery”; and 
input the set of sensor data including the battery capacity metric into a predictive model to determine an operational state of a component of the electronic device based on an evaluation of the set of sensor data, wherein the operational state includes an estimated time to failure metric output by the predictive model (Farrell, [col. 10, ln. 57-63]), “current battery health may be determined as a ratio of the current FCC divided by the AFCC of a battery. This determination allows for a predictive model for battery health such that, in an embodiment, 6-month and 12-month predictions (or any other increment of time) can be made to enable planning and organization of resources based on accurate, dynamic, data-driven models”; (Farrell, [col. 12, ln. 4-11]), “The AMS 10 described for monitoring and predicting health of the battery provides not only a display of these metrics and data points, but the AMS 10 provides accurate representations of potential fail timelines, predictions for replacement dates based on efficiencies, and predicted health thresholds for a future date”; (Farrell, [col. 8, ln. 45-67]), “… the battery charge capacity sensor will generate a FCC signal containing the FCC data of the battery. A processor 14 will then receive the FCC data… The processor 14 will then retrieve the battery's FCC data and create an average of the FCC data, the average is then assigned to the battery as an AFCC for the battery. The battery's health is then determined by the ratio of the battery's current or most recent FCC to the AFCC that has been assigned to that battery…”; (Farrell, [col. 9, ln. 1-13]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the content server and sensors in Mullin to include the memory and battery limitations as taught by Farrell. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of a battery and workstation monitoring system which can manage, predict, and display the asset health of a plurality of devices within and across a fleet of similar devices (see Farrell col. 2, ln. 24-27).

Referring to Claim 3, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin further teaches:
wherein the set of fulfillment instructions includes instructions to transmit the electronic order for the replacement hardware component to a supplier of the replacement hardware component (Mullin, [0101]), “the instruction and parts database 266 includes detailed technical data about the monitored devices, including parts that may be indicated for replacement upon certain sensed conditions. The inventory database 270 preferably enables the manufacturer server 260 to gauge availability of parts, and even generate work orders for such parts. In additional embodiments, rather than an inventory database, per se, the manufacturer server 260 is adapted to interact with an inventory tracking and control system, material requirement processing (MRP) system, enterprise resource planning (ERP) system, or the like in order to determine availability of, and requesting, parts”; (Mullin, [0104]), “content server 30 notes that a replacement part is required to resolve a sensed error condition of the monitored device 32. At such time, the event module 60 contacts the manufacturer server 260 and communicates the error signal and a request for further assistance. The customer service module 262 of the manufacturer server 260 analyzes the error signal and, in light of data in the device instruction and parts database 266, determines which replacement part is indicated. The customer service module 262 then accesses the inventory database 270 (or a bridge to an inventory control system) to determine whether the part is available. The customer service module 262 also accesses the technician database 264 to select and schedule an appropriate technician for installation of the part and resolution of the matter. Preferably, a work order including both a part request and technician request are generated; preferably both the part and technician are reserved, and the part is ordered for pick-up by the selected technician”.

Referring to Claim 4, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin further teaches: 
wherein the set of instructions includes instructions to transmit an electronic service workorder to a service provider of the electronic device based on the device identifier of the electronic device, and wherein the recipient computing device is a workorder processing computing device of the service provider (Mullin, [0100]), “upon detection of certain device conditions by the content server 30, the content server 30 may selectively contact the appropriate manufacturer server 260 concerning the affected device. Once such contact is made, a customer service module 262 of the manufacturer server 260 determines what additional service may or should be provided, and/or simply records certain event conditions communicated by the content server 30”; (Mullin, [0104]), “The customer service module 262 of the manufacturer server 260 analyzes the error signal and, in light of data in the device instruction and parts database 266, determines which replacement part is indicated. The customer service module 262 then accesses the inventory database 270 (or a bridge to an inventory control system) to determine whether the part is available. The customer service module 262 also accesses the technician database 264 to select and schedule an appropriate technician for installation of the part and resolution of the matter. Preferably, a work order including both a part request and technician request are generated”; (Mullin, [0103]).

Referring to Claim 6, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin further teaches:  
wherein the sensor array further includes at least one sensor selected from a group comprising: a power state sensor, a voltage sensor, an electrical current sensor, a battery temperature sensor, an ambient temperature sensor and a battery cycle sensor (Mullin, [0115]), “sensor reads… if there is an urgent service need, such as an interrupted power supply”.

Referring to Claim 7, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin teaches: 
wherein the recipient device is a portable device and the set of instructions includes instructions that cause the portable device to display operational data for the electronic device including the operational state of the component (Mullin, [0104]), “the selected technician carries a mobile technician client 274 with him to the location of the monitored device 32. The technician preferably receives instruction via the technician client 274 in replacing the part and resolving the error with the monitored device 32. In some embodiments, the device client 34 can be used in lieu of a technician client 274”; (Mullin, [0065]), “the technician preferably carries a technician client 38, which may comprise a mobile computing unit such as a laptop computer, PDA, or the like. Preferably, the technician client 38 is configured to receive instruction from the content server 30 and to allow the technician to interface with the content server 30 to provide updates, instruction, or the like”; (Mullin, [0066]), “the content server 30 may direct instructional media to be delivered to the device client 34 and/or technician client 38”; (Mullin, [0059]; [0104]).
Mullin teaches multiple administrative client access points (see par. 0092), but Mullin does not explicitly teach: 
device associated with the device identifier.

However Asenjo teaches: 
device associated with the device identifier (Asenjo, [0108]), “Device 1604 can provide at least a portion of the data stored in these profiles to the cloud platform using cloud gateway component 210. This data can include, but is not limited to, a device identifier (e.g., device model number), a customer identifier, contact information for the customer (e.g., email addresses for plant personnel who should be notified in the event of a detected upgrade opportunity or configuration recommendation)”; (Asenjo, [0100]; [0105]; [0127]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the administrative clients in Mullin to include the association limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).


Referring to Claim 8, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin further teaches: 
wherein the recipient device is a computing device associated with an owner of the electronic device and the set of instructions includes instructions that cause the computing device associated with the owner to store operational data for the electronic device including the operational state of the component (Mullin, [0032]), “An administrative module 62 of the content server 30 records data in connection with the sensed condition in a log kept in the database 52 for the specific device from which the condition is sensed. As such, the content server 30 simultaneously determines the existence of an error condition and records data such as time, location, device, and the like to the database for the specific device”; (Mullin, [0038]; [0040]).
Mullin teaches multiple administrative client access points (see par. 0092), but Mullin does not explicitly teach: 
owner of the electronic device based on the device identifier.

However Asenjo teaches: 
owner of the electronic device based on the device identifier (Asenjo, [0068]), “Device profile 306 contains information that characterizes industrial controller 302, including but not limited to a device identifier (e.g., a model number, serial number, vendor identifier, etc.) and a current configuration of the device (e.g., current firmware version loaded on the device, current operating system, etc.). Customer profile 308 contains information identifying the customer (e.g., owner of industrial controller 302 and associated industrial assets) and relevant customer-specific information such as personnel contact information, the customer's industry, etc.”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the administrative clients in Mullin to include the identifier limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).

Referring to Claim 9, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin further teaches: 
wherein the recipient device is a customer relationship management computing device and the set of instructions includes instructions that cause the customer relationship management computing device to store operational data for the electronic device including the operational state of the component in a record associated with an owner of the electronic device based on the device identifier (Mullin, [0102]), “manufacturer server 260 will communicate with multiple content servers 30 of different organizations, and will be able to track the performance, error occurrences, down-time, parts requirements, user help requests, and the like of the manufacturer's own equipment. Upon receiving such data, the customer service module 262 preferably records it in the product performance database 268. Preparing reports based on such historical data will help the manufacturer track strengths and weaknesses of its products, presumably helping the manufacturer choose how to allocate engineering resources to more effectively develop improvements and resolve certain product issues”; (Mullin, [0098]). 

Referring to Claim 10, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin further teaches: 
further comprising instructions to predict a future failure of the component based on the evaluation of the set of sensor data (Mullin, [0108]), “decision block 76 were predicated upon the detection of a maintenance need. Such a maintenance need could be detected both as a determination of sensed conditions and/or upon analysis of data such as the time since previous maintenance was performed, the use level of the device or a portion of the device 32 since the last maintenance was performed, or the like. In any case, upon a determination of a maintenance need, a proposed flow chart would proceed in a similar manner as discussed in connection with FIG. 6, until the maintenance is correctly performed and decision block 84 indicates that maintenance is no longer needed”. 
Mullin teaches predicting maintenance needs (see par. 0108), but Mullin does not explicitly teach: 
wherein the instructions to evaluate the set of sensor data includes instructions to compare the set of sensor data to a predictive failure model for the component, wherein the set of instructions include instructions to mitigate the future failure.

However Asenjo teaches: 
wherein the instructions to evaluate the set of sensor data includes instructions to compare the set of sensor data to a predictive failure model for the component, wherein the set of instructions include instructions to mitigate the future failure (Asenjo, [0126]), “At 2006, collective analysis is performed on the normalized data in the cloud platform. Such collective analysis can include, for example, learning and identifying asset performance trends as a function of system configuration, predicting impending device failures or operational inefficiencies, identifying risk factors inherent in certain system configurations, inferring lifecycle data for particular industrial devices, building interactive models of an industrial system, or other types of analysis”; (Asenjo, [0060]; [0062]; [0075])
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the predicted maintenance to include the evaluation limitation as taught by Asenjo. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of generating customized system configuration recommendations based on comparison of the user's system configuration and/or performance data (see Asenjo par. 0101).

Referring to Claim 11, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin teaches devices that include laboratory test instrument capable of performing several different types of tests (see par. 0109), but Mullin does not explicitly teach:  
wherein the location is a medical treatment facility.
However Farrell teaches: 
wherein the location is a medical treatment facility (Farrell, [col. 9, ln. 28-36]), “a hospital has many departments where batteries and mobile workstations are used including emergency departments, intensive care units, surgical centers, laboratories, cardiology departments, neurology departments, and all throughout a hospital including nursing stations, patient rooms, offices, and operating rooms. In one embodiment, each battery may be assigned to a specific department”: (Farrell, [col. 20, ln. 14-20]), “the AMS 10 may be able to track use data over several years and recognize patterns of high demand in certain departments, such as higher use in Labor and Delivery during summer months, higher use in the Emergency Department around holidays and football season, higher use in Family Medicine Department during flu season, etc.”; (Farrell, [col. 6, ln. 41-46]), “if an asset 11 is a battery on a mobile workstation in a hospital and the battery is running low on charge, the asset management system 20 is capable of making a recommendation for locating a replacement battery nearby based on location data and charge level data of batteries in the AMS 10”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the devices Mullin to include the location limitation as taught by Farrell. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of providing users with the ability to quickly locate, return, or reallocate assets, and specifically inherently mobile assets, to the appropriate location within an area (see Farrell col. 7, ln. 32-35).

Referring to Claim 12, Mullin teaches: 
A method for monitoring an electronic device including a sensor array installed in a location (Mullin, [0027]; [0030]), the method comprising:
Claim 12 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 10, and is rejected using the same rationale as previously set forth.

Claim 21 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullin, U.S. Publication No. 2006/0078859 [hereinafter Mullin], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo], in view of Farrell, U.S. Patent No. 10,541,051 [hereinafter Farrell], and further in view of Krig et al., U.S. Publication No. 2005/0102005 [hereinafter Krig].

Referring to Claim 5, the combination of Mullin in view of Asenjo in view of Farrell teaches the system of claim 2. Mullin teaches device having some mechanical mechanism or interface, and which includes at least one sensor capable of electronically detecting and communicating certain device conditions (see par. 0027), but Mullin does not explicitly teach: 
wherein the sensor array includes a cycle sensor for the component, and the instructions to evaluate the set of sensor data to determine the operational state of the component further comprises instructions to:
compare a number of cycles of the component observed by the cycle sensor to a cycle threshold for the component;
upon a determination that the number of cycles is at least equal to the cycle threshold, determine the operational state of the component to be end-of- life.

However Krig teaches: 
wherein the sensor array includes a cycle sensor for the component, and the instructions to evaluate the set of sensor data to determine the operational state of the component further comprises instructions to (Krig, [0019]), “The controller 116 is coupled to the battery terminal voltage measurement circuit 112, the battery charge measurement circuit 114, and the temperature sensor circuit 120 to respectively receive a battery terminal voltage measurement, a battery current measurement, and a device 102 temperature measurement”:
compare a number of cycles of the component observed by the cycle sensor to a cycle threshold for the component (Krig, [0029]), “a measured battery terminal voltage is compared to the second voltage threshold that was established at 410. At 414, if the measured battery terminal voltage exceeds the second voltage threshold, then process flow returns to 406, otherwise process flow continues to 416, where an end of life ("EOL") flag is set at 416. Assertion of the EOL flag corresponds to a predicted subsequent time period (e.g., 3 months) before battery expiration is expected”;
upon a determination that the number of cycles is at least equal to the cycle threshold, determine the operational state of the component to be end-of- life (Krig, [0030]), “EOL is only asserted if three consecutive such comparisons indicate a battery voltage that has fallen below the second voltage threshold. Each such comparison of the battery voltage to the second voltage is made about once per day (e.g., every 21 hours). In one example, the battery voltage reading is an average reading over the same time period of about once per day (e.g., 21 hours). Moreover, if the device 102 is in a pre-ERI state, and receives three consecutive battery voltage comparisons below the second voltage threshold, then both ERI and EOL are asserted”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the sensors in Mullin to include the end-of-life limitations as taught by Krig. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of monitoring and reporting the status of a medical device (see Krig par. 0006).

Claim 15 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.
hospital 


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al., U.S. Publication No. 2019/0244707 [hereinafter Becker], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo], in view of Farrell, U.S. Patent No. 10,541,051 [hereinafter Farrell], and further in view of Mullin, U.S. Publication No. 2006/0078859 [hereinafter Mullin]. 

Referring to Claim 22, Becker teaches: 
A mobile electronic cart apparatus comprising (Becker, [0118]), “a plurality of medical devices 32 that may be used in operating room 66. These include … a device cart 32i”; (Becker, [0043]-[0044]):
a sensor array communicatively coupled to a sensor controller (Becker, [0070]), “medical device 32 includes a controller 54, a transceiver 56, and one or more sensors 58”; (Becker, [0080]), the sensor controller comprising:
at least one processor (Becker, [0071]), “The controllers 54 include one or more microcontrollers, microprocessors, and/or other programmable electronics that are programmed to carry out the functions described herein”;
a transceiver (Becker, [0070]), “As shown therein, medical device 32 includes a controller 54, a transceiver 56”; (Becker, [0080])
memory including instructions that, when executed by the at least one processor (Becker, [0075]), “each medical device 32 also includes a memory that contains instructions executed by controller 54…”; (Becker, [0076]), cause the at least one processor to perform operations to:
collect a set of sensor data from the sensor array, the set of sensor data describing an operating state of a component of the mobile electronic cart apparatus (Becker, [0059]), “The device data that is sent from the medical facilities 26 to the records 80 of the digital replicas 46 includes… outputs from any one or more sensors that are included on particular ones of the medical devices 32, such as temperature sensors, current sensors, light sensors, speed sensors, force sensors, pressure sensors, etc.”; (Becker, [0073]); and
transmit, via the transceiver, the set of sensor data to a cloud service platform (Becker, [0089]), “when to report data may be implemented, including Boolean combinations of any of the conditions described above. For example, a particular medical device 32 may be configured to report data item X if sensor data A crosses threshold B (in any direction) OR sensor data C falls below threshold D. In this example, the terms X, A, B, C, and D are generic variables that may refer to different data items and/or thresholds, depending upon the medical device 32 and its configuration”; (Becker, [0072]), “transceiver”; (Becker, [0047]), “system 20 includes a management service 22, one or more vendor's enterprise systems 24, and one or more medical facilities 26. The management service 22 is a cloud-based service that is accessible via the Internet…”; (Becker, [0050]). 
Becker teaches if a specific amount of usage is less than the scheduled amount of usage between regularly scheduling servicing dates, then a management service alters the scheduled service dates for proactively servicing (see par. 0176), but Becker does not explicitly teach: 
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor; 
receive, via the transceiver, a set of instructions based on an evaluation of the set of sensor data including the battery capacity metric using a predictive model, 
wherein the set of instructions is based on an operational state, that includes an estimated time to failure metric output by the predictive model, wherein the set of instructions are received in parallel with transmission, by the cloud service platform, of a set of fulfillment instructions that include instructions executable by an enterprise resource planning system, to automatically place an order for a replacement hardware component of the mobile electronic cart apparatus, the set of fulfillment instructions causing, upon receipt by one or more fulfillment recipient computing devices, the one or more fulfillment recipient computing devices to automatically place the order for the replacement hardware component of the electronic device using the set of fulfillment instructions; and 
adjust an operating parameter of the component using the set of instructions.

However Asenjo teaches: 
adjust an operating parameter of the component using the set of instructions (Asenjo, [0105]; [1033]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommended service types in Becker to include the reconfiguration of parameter settings as taught by Asenjo. The motivation for doing this would have been to improve the method of equipment management system for a plurality of medical devices in Becker (see par. 0002) to efficiently include the results of yielding the best performance (see Asenjo par. 0133).
Becker teaches sensors measuring characteristics of the medical device (see par. 0073), but Becker does not explicitly teach: 
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor; 
receive, via the transceiver, a set of instructions based on an evaluation of the set of sensor data including the battery capacity metric using a predictive model, 
wherein the set of instructions is based on an operational state, that includes an estimated time to failure metric output by the predictive model, wherein the set of instructions are received in parallel with transmission, by the cloud service platform, of a set of fulfillment instructions that include instructions executable by an enterprise resource planning system, to automatically place an order for a replacement hardware component of the mobile electronic cart apparatus, the set of fulfillment instructions causing, upon receipt by one or more fulfillment recipient computing devices, the one or more fulfillment recipient computing devices to automatically place the order for the replacement hardware component of the electronic device using the set of fulfillment instructions.  

However Farrell teaches: 
the sensor array including at least a battery capacity sensor, and the set of sensor data including at least a battery capacity metric collected by the battery capacity sensor (Farrell, [col. 8, ln. 45-51]), “A battery charge capacity sensor is electrically coupled to the battery to measure the charge capacity of the battery. During the first thirty (30) days of use of the battery, the battery charge capacity sensor will determine the FCC of the battery when the battery is fully charged. The battery charge capacity sensor will generate a FCC signal containing the FCC data of the battery”; and 
receive, via the transceiver, a set of instructions based on an evaluation of the set of sensor data including the battery capacity metric using a predictive model (Farrell, [col. 12, ln. 35-44]), “… any data that is stored on a battery or stored regarding a battery from sensors 24 on or near a battery may be used as an input into the decay curve to predict a future health of the battery. Thus, data is not merely stored and presented to a user, but the AMS 10 is predicting outcomes and may provide recommendations based on the predicted outcomes. Such recommendations may include replacement dates, reallocation of batteries, and replacement of types of batteries with a second type of batteries that are better suited for a specific use”; and  
wherein the set of instructions is based on an operational state, that includes an estimated time to failure metric output by the predictive model (Farrell, [col. 10, ln. 57-63]), “current battery health may be determined as a ratio of the current FCC divided by the AFCC of a battery. This determination allows for a predictive model for battery health such that, in an embodiment, 6-month and 12-month predictions (or any other increment of time) can be made to enable planning and organization of resources based on accurate, dynamic, data-driven models”; (Farrell, [col. 12, ln. 4-11]), “The AMS 10 described for monitoring and predicting health of the battery provides not only a display of these metrics and data points, but the AMS 10 provides accurate representations of potential fail timelines, predictions for replacement dates based on efficiencies, and predicted health thresholds for a future date”; (Farrell, [col. 8, ln. 45-67]), “… the battery charge capacity sensor will generate a FCC signal containing the FCC data of the battery. A processor 14 will then receive the FCC data… The processor 14 will then retrieve the battery's FCC data and create an average of the FCC data, the average is then assigned to the battery as an AFCC for the battery. The battery's health is then determined by the ratio of the battery's current or most recent FCC to the AFCC that has been assigned to that battery…”; (Farrell, [col. 9, ln. 1-13]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the sensors in Mullin to include the battery and predictive model limitations as taught by Farrell. The motivation for doing this would have been to improve the method of monitoring such devices and delivering appropriate instruction in real time to device users as needed in Mullin (see par. 0003) to efficiently include the results of a battery and workstation monitoring system which can manage, predict, and display the asset health of a plurality of devices within and across a fleet of similar devices (see Farrell col. 2, ln. 24-27); 
Becker teaches a management service that collects all of the device data that is forwarded to it from the network appliances of one or more medical facilities (see par. 0050), but Becker does not explicitly teach: 
wherein the set of instructions are received in parallel with transmission, by the cloud service platform, of a set of fulfillment instructions that include instructions executable by an enterprise resource planning system, to automatically place an order for a replacement hardware component of the apparatus, the set of fulfillment instructions causing, upon receipt by one or more fulfillment recipient computing devices, the one or more fulfillment recipient computing devices to automatically place the order for the replacement hardware component of the electronic device using the set of fulfillment instructions.

However Mullin teaches: 
wherein the set of instructions are received in parallel with transmission, by the cloud service platform, of a set of fulfillment instructions that include instructions executable by an enterprise resource planning system, to automatically place an order for a replacement hardware component of the apparatus, the set of fulfillment instructions causing, upon receipt by one or more fulfillment recipient computing devices, the one or more fulfillment recipient computing devices to automatically place the order for the replacement hardware component of the electronic device using the set of fulfillment instructions (Mullin, [0091]), “a client/server system in which one or several types devices are monitored remotely”; (Mullin, [0101]), “The device instruction and parts database 266 preferably includes extensive information about certain types/models of devices… includes the meanings of sensor codes, etc., and can also include instructional media for delivery to a device client 34. Additionally, however, the instruction and parts database 266 includes detailed technical data about the monitored devices, including parts that may be indicated for replacement upon certain sensed conditions. The inventory database 270 preferably enables the manufacturer server 260 to gauge availability of parts, and even generate work orders for such parts… the manufacturer server 260 is adapted to interact with an inventory tracking and control system, material requirement processing (MRP) system, enterprise resource planning (ERP) system, or the like in order to determine availability of, and requesting, parts”; (Mullin, [0104]), “content server 30 notes that a replacement part is required to resolve a sensed error condition of the monitored device 32. At such time, the event module 60 contacts the manufacturer server 260 and communicates the error signal and a request for further assistance. The customer service module 262 of the manufacturer server 260 analyzes the error signal and, in light of data in the device instruction and parts database 266, determines which replacement part is indicated. The customer service module 262 then accesses the inventory database 270 (or a bridge to an inventory control system) to determine whether the part is available. The customer service module 262 also accesses the technician database 264 to select and schedule an appropriate technician for installation of the part and resolution of the matter. Preferably, a work order including both a part request and technician request are generated; preferably both the part and technician are reserved, and the part is ordered for pick-up by the selected technician”; (Mullin, [0040]-[0041]), “the content server 30 reports certain conditions to the administrative client 36 based upon rules established by the administrative client 36. For example, the content server 30 may make an hourly update of the current condition of each monitored electromechanical device 34, or may automatically generate other reports as desired. In other embodiments, the content server 30 reports conditions to the administrative client 36 only upon occurrence of certain triggering events, such as sensed error conditions, changes in device status, and the like…  Once the error is identified, the event module 60 identifies suitable instructional media to assist a user in correcting the error in order to restore the device to proper operation. The criteria for selecting appropriate instructions is based mainly upon the sensed error, but can also consider other sensed conditions of the device, if relevant. Additionally, the event module 60 can consider aspects of the specific device, such as the localized language associated with the device's location. Thus, the content server 30 will deliver instructional media with appropriate written and audio language aspects”; (Mullin, [0035]; [0113]-[0114]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the management service in Becker to include the fulfillment limitations as taught by Mullin. The motivation for doing this would have been to improve the method of equipment management system for a plurality of medical devices in Becker (see par. 0002) to efficiently include the results of providing efficient resolutions (see Mullin par. 0112). 

Referring to Claim 23, the combination of Becker in view of Asenjo in view of Farrell in view of Mullin teaches the mobile electronic cart apparatus of claim 22. Becker further teaches: 
wherein the set of instructions includes an instruction to adjust the operating parameter of the component based on a signal from a device external to the mobile electronic cart apparatus (Becker, [0092]), “all of the data that is transmitted by a medical device to management service 22 may be data that is derived from one or more sensors 58 or from other sources. That is, medical devices 32 do not necessarily send only sensor 58 data, but may receive data from one or more sensors 58 and/or other sources, process the data in accordance with one or more algorithms stored on the medical device, and then send the result(s) of the processed data to management service 22”.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al., U.S. Publication No. 2019/0244707 [hereinafter Becker], in view of Asenjo et al., U.S. Publication No. 2014/0337429 [hereinafter Asenjo], in view of Farrell, U.S. Patent No. 10,541,051 [hereinafter Farrell], in view of Mullin, U.S. Publication No. 2006/0078859 [hereinafter Mullin], and further in view of Miller et al., U.S. Publication No. 2015/0223890  [hereinafter Miller]. 

Referring to Claim 24, the combination of Becker in view of Asenjo in view of Farrell in view of Mullin teaches the mobile electronic cart apparatus of claim 23. Becker teaches medical devices that may receive data from one or more sensors and/or other sources (see par. 0092), but Becker does not explicitly teach: 
wherein the sensor array includes an ambient light sensor and the set of instructions include an instruction to adjust a power level applied to a lighting component of the mobile electronic cart apparatus based on receipt of the signal from the device external to the mobile cart apparatus. 

However Miller teaches: 
wherein the sensor array includes an ambient light sensor and the set of instructions include an instruction to adjust a power level applied to a lighting component of the mobile electronic cart apparatus based on receipt of the signal from the device external to the mobile cart apparatus (Miller, [0428]), “the smart medical cart 6310 communicating with sensors external to the smart medical cart (external sensors) 6320 and 6330. The smart medical cart 6310 can communicate with one or more with sensors external 6320 and 6330”; (Miller, [0319]), “The illumination sensors and/or the light sensors can be photometers. In one embodiment, the light sensor can determine the ambient light adjacent the smart medical cart and the illumination sensor can determine the light emitted from the smart medical cart”; (Miller, [0330]), “… the location sensor can be used in adapting the smart medical cart to different environments. For example, the smart medical cart can use a location sensor to determine that the smart medical cart is in a patient's room. When the smart medical cart determines it is in a patient's room, the smart medical cart can adapt to moving in tight quarters or adjust the volume level or light levels of computing devices, medical equipment, and other types of electronic devices operating on the smart medical cart”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the sensors in Becker to include the light sensor limitations as taught by Miller. The motivation for doing this would have been to improve the method of equipment management system for a plurality of medical devices in Becker (see par. 0002) to include the results of power management efficiency (see Miller par. 0203).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pal et al. (US 20180129785 A1) – Disclosed are systems and methods for providing automated or semi-automated technical support for patients using medical devices, such as continuous glucose monitoring systems. Disclosed embodiments of automated tech support system include collection and storage of copies of streams of medical device data on multiple servers, analysis and comparison of data streams, remote tech support initiation and usage of the automated tech support system for providing improved products and services by storing and analyzing historical tech support data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624